     Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 1 of 12 PageID #:32552




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    CITY OF CHICAGO, a municipal corporation,

                       Plaintiff,

          v.                                                        Case No. 14-cv-04361

    PURDUE PHARMA L.P., et al.,                                     Honorable Jorge L. Alonso

                       Defendants.                                  Magistrate Judge Young B. Kim




                                        JOINT STATUS REPORT

         Pursuant to this Court’s Order dated September 10, 2020 (Dkt. No. 840), Plaintiff City of

Chicago (“the City”) and Defendants1 (collectively, the “Parties”) hereby file this Joint Status

Report on the following issues identified in the Order: (1) an update on written discovery; (2)

issues the Parties wish to discuss during the status hearing; and (3) the names of those attorneys

who will be addressing the Court during the status hearing. This Joint Status Report is submitted

in advance of the telephonic status hearing scheduled for September 29, 2020 at 2:30 p.m. See

Dkt. No. 842.

I.       UPDATE ON WRITTEN DISCOVERY

         Since the last status conference on June 12, 2020, the Parties have been proceeding with

written discovery.




1
  For purposes of this Joint Status Report, the “Defendants” include Teva Pharmaceuticals USA, Inc. (“Teva”);
Cephalon Inc. (“Cephalon”); Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen
Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., and Janssen Pharmaceutica Inc. n/k/a Janssen
Pharmaceuticals, Inc. (“Janssen”); Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. (“Endo”); Allergan plc
f/k/a Actavis plc and Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. (“Allergan”);
Watson Laboratories, Inc., n/k/a Actavis Laboratories UT, Inc., Actavis LLC, and Actavis Pharma, Inc., f/k/a Watson
Pharma, Inc. (“Actavis”); and Mallinckrodt LLC and SpecGx LLC (“Mallinckrodt”).
                                                        1
    Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 2 of 12 PageID #:32553




        On July 31, 2020, both sides served Interrogatory responses, including supplemental

responses to Interrogatories served in 2017, as required by the Court’s June 12, 2020 Order. See

Dkt. No. 802. Since service of those responses, the Parties have been exchanging meet-and-confer

correspondence regarding what each side maintains are deficiencies in the other side’s responses.

Some disputes may need to be resolved through motions to compel, but as of now, the Parties are

continuing to engage in good faith efforts to resolve the issues identified in their meet-and-confer

correspondence.

        In the June 12, 2020 Order, the Court stated that after resolution of the Defendants’ Motion

to Compel Further Custodians, Search Terms and Non-Custodial Sources (Dkt. No. 787), the Court

would set deadlines for responding to Requests for Production (“RFPs”) and for serving and

responding to initial sets of Requests to Admit (“RFAs”) (which would be limited to 30 RFAs for

the City and 30 for each Defendant Corporate Group). See Dkt. No. 802. The Parties have

conferred and respectfully request that the Court set the following deadlines:

            October 13, 2020: Service of responses to pending RFPs

            October 20, 2020: Service of initial RFAs2

            December 1, 2020: Service of responses to initial RFAs served on October 20, 2020

        The Parties have also served additional third-party subpoenas. These include subpoenas

from Defendants to the Chicago High Intensity Drug Trafficking Area (“HIDTA”), the U.S.

Attorney’s Office for the Northern District of Illinois, the Cook County Medical Examiner, the

Cook County State’s Attorney, the Illinois Department of Financial and Professional Regulation,

and several third-party insurers for claims data and other individual-level discovery. Defendants

anticipate serving additional third-party subpoenas in the coming weeks.

        The Parties have also met and conferred regarding Defendants’ request that the Parties

substitute orders previously entered in In re National Prescription Opiate Litigation, No. 1-17-


2
  The Parties agree that they need not serve all 30 allotted RFAs on October 16, 2020, and that responses to later-
served RFAs will be due in accordance with the Federal Rules of Civil Procedure.
                                                        2
  Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 3 of 12 PageID #:32554




md-2804-DAP (the “MDL”) for the protective order, protocol for production of electronically

stored information, and HIPAA order this Court entered prior to transfer in 2017. Defendants sent

a proposed Joint Stipulation to the City regarding this issue on September 22, 2020, which the City

is considering.

II.    ISSUES THE PARTIES WISH TO DISCUSS DURING THE STATUS HEARING

       The City: The City respectfully requests that this Court establish a discovery schedule.

The City believes that a discovery schedule, including both a discovery deadline and regular

conferences with the Court to address and resolve routine discovery disputes, will fairly and

expeditiously advance the case through summary judgment. Absent a discovery schedule, the

case will linger. Indeed, courts have already set discovery deadlines in the other two cases

(brought by the City of San Francisco and the Cherokee Nation) that Judge Polster suggested for

remand at the same time as this litigation.

       Schedules play an important role in ensuring that litigation is resolved fairly and

efficiently. See, e.g., Manual for Complex Litig. § 10 (recommending that “the judge and counsel

collaborate to develop and carry out a comprehensive plan for the conduct of pretrial and trial

proceedings”). Absent the structure that a discovery schedule and court-ordered deadlines

provide, the parties lack certainty that claims will be resolved expeditiously. Compare, e.g.,

Leonidas Ralph Mecham, The Civil Justice Reform Act of 1990 Final Report, 175 F.R.D. 62, 68

(N.D. Tex. 1997) (describing study findings “that an early and firm trial schedule, combined with

limited time for discovery, can reduce delay in complex civil litigation without increasing costs”

and with “no effect on . . . views on fairness”).

       As the City feared, the COVID-19 crisis has exacerbated the opioid crisis with

devastating effects on the City’s residents. A recent report found that “more than 1,180 Cook

County residents have died or are suspected to have died from opioid-related overdoses this year




                                                    3
    Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 4 of 12 PageID #:32555




. . . about twice the number of people who died because of opioids during the same period last

year.”3 The City brought this suit in 2014 in order to address this epidemic.

        The City’s submission in April (Dkt. 752) proposed that fact discovery close in August.

Given the passage of time, the City proposes that the Court set the following schedule for

discovery and summary judgment briefing:


       EVENT                                                CITY’S PROPOSED DEADLINE
       End of Fact Discovery:                               January 15, 2021
       Submission of Expert Reports:                        January 29, 2021
       End of Expert Discovery:                             March 5, 2021
       Summary Judgment Motions and                         March 12, 2021
       Statements of Material Facts Per LR 56.1:
       Responses to Summary Judgment Motions                April 2, 2021
       and Responses to LR 56.1 Statements of
       Material Facts:
       Replies in Support of Summary Judgment               April 16, 2021
       Motions and Responses to LR 56.1
       Additional Statements of Fact:
Defendants’ concerns with this schedule are overblown. The City has been diligently prosecuting

this case. As of the date of this Report, the City has produced 178,424 documents and

approximately 1,063,667 pages in 2020. The City’s collection and production of documents is

ongoing, and will include additional custodians consistent with the Court’s Order on Defendants’

Motion to Compel. It is telling that Defendants do not offer statistics on their own Chicago-

specific productions, which pale in comparison.

        Additionally, Defendants’ proposed “substantial completion” deadline for document

production is merely another recipe for delay. The Federal Rules do not provide for any such

deadline. And there is no reason that Defendants cannot proceed with depositions of City

employees whose documents have been produced while the City continues to review and



3
        Duaa Eldeib and Melissa Sanchez, “Opioid Overdoses Keep Surging in Chicago, Killing Black People on
the West Side,” ProPublica Illinois (July 14, 2020), available at: https://www.propublica.org/article/opioid-
overdoses-keep-surging-in-chicago-killing-black-people-on-the-west-side.
                                                      4
    Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 5 of 12 PageID #:32556




produce documents for other individuals in other departments. Continuing to stage discovery will

delay resolution of this case, which has already been pending for more than 6 years. Nor do

Defendants explain why their “substantial completion” deadline would apply only to the City’s

production, and not to the productions of all parties.

         Further, this case does not require an extended expert discovery period. Defendants and

other municipalities have already exchanged expert reports in the MDL and in other litigation

addressing substantially the same issues as will be addressed here. The parties served expert

reports relating to issues such as addiction, DEA compliance, pain management and marketing in

prior litigation and those topics are likely to be repeated here. Further, the experts who authored

those opinions sat for multiple depositions in opioid-related litigation. New experts or opinions

will likely be the exception, not the rule, and the Court can deal with those one-off circumstances

if and when the need arises.

         Additionally, as requested in its April submission, the City requests that the Court

schedule weekly or bi-weekly discovery conferences to ensure that discovery disputes are

resolved expeditiously. Not every discovery dispute requires formal motions with 14-day

response periods and reply briefs. There certainly will be disputes that arise during this litigation

that the parties can and should address to the Court during status hearings and by short and

expedited letter briefs, thus permitting the Court to rule quickly and ensure the case continues to

progress.

         Defendants: Defendants request that the Court not set a full discovery, expert and summary

judgment briefing schedule at this time.4 Instead, consistent with the Court’s management of this

case to date, Defendants request that the Court adopt intermediate deadlines. Specifically,

Defendants request that the Court enter the agreed dates regarding written discovery set out above:




4
 To the extent the Court is inclined to set a fixed schedule for the remaining dates, Defendants request that the Court
order that the parties meet and confer over that schedule as an initial matter.
                                                          5
    Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 6 of 12 PageID #:32557




October 13, 2020 for service of responses to pending RFPs; October 20, 2020 for service of initial

RFAs; and December 1, 2020 for service of responses to these initial RFAs.

         In addition, Defendants request that the Court set a deadline for the City’s substantial

completion of its document production. The City’s substantial completion of its document

production is a gating issue for the remainder of discovery, because until it is complete fact

depositions of the City’s witnesses cannot begin in earnest. Once the City has substantially

completed its document production, Defendants propose that the Parties be ordered to meet and

confer regarding the structure and timing of remaining deadlines for fact and expert discovery,

with any disputes to be submitted to the Court.

         The City’s proposal is unworkable for numerous reasons. First, the pleadings are not set.

Defendants’ motion to dismiss were filed on May 22, 2020 and are pending before the Court. At

a minimum, these motions are likely to affect the scope and shape of discovery. For example,

Defendants have requested dismissal of the City’s claim for cost recovery (see Dkt. No. 770 at 16-

24) and the City’s newly-asserted claims based on Defendants’ suspicious order monitoring

practices (see id. at 8-16), which would have significant discovery implications if granted.

         Second, the City has made little progress in its document production to date. Indeed, the

Court recently granted Defendants’ motion to compel 24 additional custodians and an additional

search term from the City. See Dkt. No. 841 (Sept. 10, 2020).5 Nowhere in the City’s submission

does it indicate when it will substantially complete production of the documents it previously

agreed to produce (which included those from 42 other custodians), much less documents from

these new custodians. Further, even if the City were to complete its document production by the

end of October, the City’s proposed schedule would leave less than three months to complete all




5
 In addition to the 24 custodians granted by the Court’s ruling, the Court ordered the City to “add as custodians all
previous OBM Directors covering the entire time period for which the City seeks costs as damages.” Dkt. No. 841 at
4. The City has yet to identify these custodians. Defendants respectfully request that the Court order the City to do
so by a date certain.
                                                         6
  Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 7 of 12 PageID #:32558




necessary depositions of City witnesses and third parties. That is not enough time in a case of this

complexity and magnitude.

       Third, judging from the Parties’ experience in numerous other opioid-related cases,

Defendants will ultimately need to bring many motions to compel regarding documents and data

the City and third parties refuse to produce. For instance, in a long-standing case brought on behalf

of “the People of the State of California” by Motley Rice (among others) in 2014, the Discovery

Referee has issued 50 Reports & Recommendations on discovery issues, with more to come.

       Fourth, the City’s proffered expert discovery schedule is insufficient. Expert disclosures

should be staged, with the City submitting its reports, a period for depositions of the City’s

witnesses, the submission of Defendants’ experts’ reports, and a period for depositions of

Defendants’ witnesses. Simultaneous exchange is not feasible in a case this complicated—

particularly because the City has already taken the position in Interrogatory responses that

Defendants must wait until its expert disclosures to learn key aspects of its claims. If the City does

not tell Defendants, for example, specifically what “costs” it purports to have incurred until its

expert reports, Defendants’ experts cannot evaluate them in reports the City’s schedule would have

them file the very same day. Moreover, Defendants disagree with the City’s suggestion that

“extended timeframes for expert discovery” are not “necessary or appropriate” because “expert

reports in the MDL and in other litigation [address] substantially the same issues as will be

addressed here.” (See supra) The City makes no effort to explain how expert analyses in different

cases involving different jurisdictions and different claims could be applied wholesale to this

litigation. At a minimum, it is premature to assess the extent to which those expert analyses could

be applied to this case given that fact discovery is in its infancy.

       On the City’s request for regularly scheduled conferences before the Court, Defendants

have no objection. To the extent, though, that the Court is inclined to schedule such conferences,

Defendants submit that every week or even every other week is too frequent for the Parties’ current

needs and that a monthly discovery conference would be more appropriate. Further, Defendants

                                                   7
    Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 8 of 12 PageID #:32559




would request that the Parties be ordered to meet and confer on proposed requirements for the

submission of disputes for any such conferences.

III.       NAMES OF ATTORNEYS WHO WILL BE ADDRESSING THE COURT DURING
           THE STATUS HEARING
           The following are the attorneys who may address the Court for each of the Parties at the

September 29, 2020 telephonic status hearing:

              The City: Kenneth Wexler, Linda Singer, David Ackerman

              Teva/Actavis: Rebecca Hillyer and Tinos Diamantatos

              Janssen: Amy Lucas

              Endo: Josh Davis and Melissa Bertke6

              Allergan: Donna M. Welch and Karl Stampfl

              Mallinckrodt: Mark Gaioni7 and Sarah Kimmer




6
    Pro hac vice application pending. Dkt. No. 844.
7
    Pro hac vice application pending. Dkt. No. 843.
                                                      8
Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 9 of 12 PageID #:32560




Dated:   September 24, 2020                   Respectfully submitted,


/s/ Kara A. Elgersma                          /s/ Charles Lifland
Kenneth A. Wexler                             Charles C. Lifland (admitted pro hac vice)
Bethany R. Turke                              Sabrina H. Strong (admitted pro hac vice)
Kara A. Elgersma                              Esteban Rodriguez (admitted pro hac vice)
WEXLER WALLACE LLP                            O’MELVENY & MYERS LLP
55 W. Monroe Street, Suite 3300               400 S. Hope Street
Chicago, IL 60603                             Los Angeles, CA 90071
kaw@wexlerwallace.com                         Telephone: (213) 430-6000
brt@wexlerwallace.com                         Facsimile: (213) 430-6407
kae@wexlerwallace.com                         clifland@omm.com
Phone: (312) 346-2222                         sstrong@omm.com
Fax: (312) 346-0022                           esrodriguez@omm.com

Thomas P. McNulty                             Amy R. Lucas (admitted pro hac vice)
Fiona A. Burke                                O’MELVENY & MYERS LLP
City of Chicago, Department of Law            1999 Avenue Of The Stars
30 N. LaSalle St., Suite 1240                 Los Angeles, CA 90067
Chicago, IL 60602                             Telephone: (310) 246-6784
thomas.mcnulty@cityofchicago.org              Facsimile: (310) 246-6779
fiona.burke@cityofchicago.org                 alucas@omm.com
Phone: (312) 744-6929
Fax: (312) 742-3832                           Sherry A. Knutson (#6276306)
                                              TUCKER ELLIS LLP
Linda Singer                                  233 South Wacker Drive, Suite 6950
Elizabeth Smith                               Chicago, Illinois 60606
David I. Ackerman                             Telephone: (312) 624-6300
MOTLEY RICE LLC                               Facsimile: (312) 624-6309
lsinger@motleyrice.com                        sherry.knutson@tuckerellis.com
esmith@motleyrice.com
dackerman@motleyrice.com                      Attorneys for Defendants Janssen
401 9th Street NW, Suite 1001                 Pharmaceuticals, Inc., Johnson &
Washington, DC 20004                          Johnson, Janssen Pharmaceutica, Inc.
Phone: (202) 232-5504                         n/k/a Janssen Pharmaceuticals, Inc., and
Fax: (202) 386-9622                           Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                              n/k/a Janssen Pharmaceuticals, Inc.
Attorneys for Plaintiff City of Chicago




                                          9
Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 10 of 12 PageID #:32561




                                        /s/ Donna Welch
                                        Donna Welch, P.C.
                                        Timothy W. Knapp
                                        Karl Stampfl
                                        KIRKLAND & ELLIS LLP
                                        300 North LaSalle, Chicago, IL 60654
                                        Telephone: (312) 862-2000
                                        Facsimile: (312) 862-2200
                                        donna.welch@kirkland.com
                                        tknapp@kirkland.com
                                        karl.stampfl@kirkland.com

                                        Jennifer G. Levy, P.C. (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        1301 Pennsylvania Ave., N.W.
                                        Washington, D.C. 20004
                                        Telephone: (202) 879-5000
                                        Facsimile: (202) 879-5200
                                        jlevy@kirkland.com

                                        Attorneys for Allergan plc (f/k/a Actavis plc)
                                        and Allergan Finance, LLC (Actavis, Inc.
                                        f/k/a Watson Pharmaceuticals, Inc.)

                                        /s/ Andrew J. O’Connor
                                        Andrew J. O’Connor (admitted pro hac vice)
                                        ROPES & GRAY LLP
                                        Prudential Tower
                                        800 Boylston St.
                                        Boston, MA 02199-3600
                                        (617) 235-4650
                                        andrew.oconnor@ropesgray.com

                                        Sarah M Kimmer
                                        ROPES & GRAY LLP
                                        191 North Wacker Drive
                                        Chicago, IL 60606
                                        Telephone: (312) 845-1244
                                        sarah.kimmer@ropesgray.com

                                        Attorneys for Mallinckrodt LLC and SpecGx
                                        LLC




                                      10
Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 11 of 12 PageID #:32562




                                        /s/ Tinos Diamantatos
                                        Tinos Diamantatos
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        77 West Wacker Drive
                                        Chicago, Illinois 60601
                                        (312)-324-1000
                                        Firm Id # 40417
                                        tinos.diamantatos@morganlewis.com

                                        Eric W. Sitarchuk
                                        Rebecca J. Hillyer
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        1701 Market St.
                                        Philadelphia, PA 19103-2921
                                        T: 215.963.5840
                                        eric.sitarchuk@morganlewis.com
                                        rebecca.hillyer@morganlewis.com

                                        Attorneys for Teva Pharmaceuticals, U.S.A.,
                                        Inc., Cephalon, Inc., Watson Laboratories,
                                        Inc., Actavis LLC, and Actavis Pharma, Inc.

                                        /s/ Jonathan L. Stern
                                        Jonathan L. Stern
                                        Joshua M. Davis
                                        Arnold & Porter Kaye Scholer LLP
                                        601 Massachusetts Ave. NW
                                        Washington, DC 20001
                                        Phone: 202-942-5000
                                        jonathan.stern@arnoldporter.com
                                        joshua.davis@arnoldporter.com

                                        Sean O. Morris
                                        Arnold & Porter Kaye Scholer LLP
                                        777 S. Figueroa St., Suite 4400
                                        Los Angeles, CA 90017
                                        Phone: 213-243-4000
                                        sean.morris@arnoldporter.com

                                        Carole S. Rendon (IL 6200217)
                                        Melissa D. Bertke (pro hac vice pending)
                                        BAKER & HOSTETLER LLP
                                        Key Tower
                                        127 Public Square, Suite 2000

                                      11
Case: 1:14-cv-04361 Document #: 845 Filed: 09/24/20 Page 12 of 12 PageID #:32563




                                        127 Public Square, Suite 2000
                                        Cleveland OH 44114-1214
                                        Phone: 216.861.7420
                                        crendon@bakerlaw.com
                                        mbertke@bakerlaw.com

                                        Justin R. Donoho (IL 6299667)
                                        BAKER & HOSTETLER LLP
                                        One North Wacker Drive, Suite 4500
                                        Chicago IL 60606-2841
                                        Telephone: 312.416.8198
                                        jdonoho@bakerlaw.com

                                        Attorneys for Endo Health Solutions Inc. and
                                        Endo Pharmaceuticals Inc.




                                      12
